DETAILED ACTION
The Amendment filed 04/22/22 has been entered.  In light of the substantive amendments, the previous 102 rejections and objections have been withdrawn.  Certain 112 rejections are maintained, however.  Claims 1-3 are still pending yet all are rejected due to the 112 and revised 102 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 are rejected because claim 2 recites the terms “higher frequency” and “lower frequency.”  The terms “higher” and “lower” in claim 2 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-3 are further rejected because claim 2 recites the “SNS/ACT transfer function,” which is not properly defined in the claims, nor described with any degree of specificity in the Detailed Description.  A quick universal patent search of this phrase came up with only 3 hits, all of which are co-pending applications directed to the current invention.  One skilled in the art would not be able to practice the feature claimed in this limitation.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Yoneyama
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama (JP 2010-106537) (Translation attached).  Yoneyama is directed to a sound insulating device.  See Abstract. 
Claim 1: Yoneyama discloses a plate-like member vibration control device [Fig. 3] comprising: a plate-like member (12); a piezoelectric element actuator (18a-18d) [see also para. 0017] and a piezoelectric element sensor (17a-17d) [see also para. 0016] which are disposed on the plate-like member; and a control circuit (36) configured to receive an output voltage from the piezoelectric element sensor and send an input voltage to the piezoelectric element actuator and configured to perform feedback control of operation of the piezoelectric element actuator based on the output voltage of the piezoelectric element sensor so as to suppress vibration of the plate-like member [see para. 0033], wherein a transfer characteristic converter (41) configured to apply a voltage with a constant gain to the input voltage to the piezoelectric element actuator according to the voltage output from the piezoelectric element sensor so as to minimize a gain of the input voltage to the piezoelectric element actuator and adjust a phase of the output voltage when the vibration frequency is 100 Hz or less [see para. 0034-36].  See Fig. 3 (frequency may be zero); para. 0033-36.  
Claim 2: Yoneyama discloses that the plate-like member vibration control device is configured such that positive or negative charges are applied to the input voltage to the piezoelectric element actuator in a state where an SNS/ACT transfer function already has anti-resonance, and an anti-resonance frequency is thereby moved to a higher frequency side or a lower frequency side than when the positive or negative charges are not applied.  See Fig. 3 (frequency may be zero); see also 112 rejections above.
Claim 3: Yoneyama discloses that the transfer characteristic converter is connected in parallel with respect to the control circuit such that the transfer characteristic converter is positioned between a connection position in which the piezoelectric element actuator is connected to the control circuit and a connection position in which the piezoelectric element sensor is connected to the control circuit.  See Fig. 3 (41 is between input and output of 36).


Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Certain 112 indefiniteness rejections of claim 2 are maintained despite Applicant’s arguments.  First, Applicant contends that the “higher” and “lower” frequency is clear because the limitation subsequently recites “than when the positive or negative charges are not applied.”  See Remarks, page 8.  In response, this language does not explicitly state what the frequency is “higher” or “lower” relative to – in other words, there needs to be an explicit comparison to some other frequency.  Since, the anti-resonance frequency could be “higher...or…lower,” does the Applicant ultimately intend to recite that --an anti-resonance frequency is different than the frequency when the positive or negative charges are not applied--?  
Second, Applicant traverses the 112 rejection of claim 2 due to the ambiguity of the term “SNS/ACT transfer function.”  Applicant fails to address the fact that there is no discussion at all in the specification, or that this phrase is not used in any published patent document other than Applicant’s own 3 co-pending applications.  Applicant’s response is to just point to one of these co-pending applications, US Patent Pub. 2020/212287, and simply copies the one line from the specification stating that it is “a function determined by a layout, which includes dimensions, shapes and positional relationship of the piezoelectric element actuator and the piezoelectric element sensor.”  See Remarks, page 9.  Stating what the function is “determined by” does not explain what exactly the function is.  It does not provide sufficient detail to enable one skilled in the art to understand what this function is, let alone enable one skilled in the art to achieve the confusing claim 2 limitation of “a state where an SNS/ACT transfer function already has anti-resonance.”  There is no guidance in the specification, nor is this phrase used or understood in the art.  Hence, the rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 3, 2022